[RIVERNORTH LETTERHEAD] August 12, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: RiverNorth Funds, File Nos. 333-136185; 811-21934 Rule 497(j) Certifications Ladies & Gentlemen: The undersigned officer of RiverNorth Funds (the “Trust”) does hereby certify pursuant to Rule 497(j) promulgated under the Securities Act of 1933, as amended, that: 1. The forms of the Prospectus and Statement of Additional Information for the RiverNorth Core Opportunity Fund series of the Trust that would have been filed under paragraph (c) of Rule 497 promulgated under the Securities Act of 1933, as amended, would not have differed from that contained in Post-Effective Amendment No. 28 to Form N-1A filed by the Trust on August 11, 2014. 2. The text of Post-Effective Amendment No. 28 was filed with the Securities and Exchange Commission by direct transmittal through the EDGAR system on August 11, 2014. RiverNorth Funds By: /s/ Patrick W. Galley Patrick W. Galley President
